Citation Nr: 0430972	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-05 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to outpatient dental treatment under 38 C.F.R. 
§ 17.161 (2004).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Offices


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1943 
to November 1945.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 2003 [initial remand] and August 2003 
[corrected order], it was remanded to the Medical 
Administration Service of the VA Medical Center, 
Indianapolis, Indiana (VAMC) for additional development and 
readjudication.  In the context of that remand, the Board 
identified an inextricably intertwined issue of whether new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a gastrointestinal disorder which was remanded to the 
Chicago, Illinois, Regional Office (RO) for adjudication.  In 
February 2004, the VAMC issued a supplemental statement of 
the case, and the matter was returned to the Board for 
appellate review.  

As will be explained in detail below, the VAMC and RO did not 
comply with the directions of the Board's remand.  Thus, the 
appeal is REMANDED to the VAMC and RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

Following the issuance of the February 2004 supplemental 
statement of the case, the veteran's representative submitted 
additional medical and other evidence that appears to be 
relevant to the issue on appeal.  Neither the appellant nor 
his representative have provided a waiver of the initial 
review of that evidence by the RO or VAMC prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a supplemental statement of the 
case pertaining to that evidence was not issued, this 
evidence must be referred back to the VAMC.  38 C.F.R. 
§ 20.1304 (2004).  

In that regard, the Board pointed out in the May 2003 remand 
that it appeared that the veteran's claims file itself, had 
not been associated with the appeals file of this case.  It 
was clear that there are documents contained in the claims 
file that would be pertinent to the veteran's claim, and the 
VAMC and the RO were directed in the remand to associate the 
veteran's claims file with the appeals file.  This was not 
done.  

Secondly, the May 2003 remand noted that the veteran had 
argued that he is entitled to VA dental treatment under the 
Class VI eligibility requirements of 38 C.F.R. § 17.161 
(2004).  The Board pointed out that a VA examination for the 
specific purpose of determining whether dental treatment is 
medically necessary for the proper treatment of the veteran's 
gastrointestinal disorder was essential to the proper 
development of the veteran's claim.  The veteran was not 
provided with the requested examination, and the VA medical 
opinion that was obtained (without the benefit of the 
requested examination) did not address the specific questions 
that were posed by the Board.  

Finally, the Board noted in the May 2003 remand that the 
veteran had asserted a claim of service connection for a 
gastrointestinal disorder.  The Board further asserted that 
given that a successful outcome to that claim could have a 
positive effect on the outcome of the current claim for 
outpatient dental treatment under Class III of 38 C.F.R. § 
17.161, there existed an inextricably intertwined with the 
current claim that was required to be adjudicated 
simultaneously thereto.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Board further pointed out that since there had 
been a prior [May 1947] rating decision that denied the 
veteran's claim for entitlement to service connection for a 
gastrointestinal disorder, the claim that must be considered 
would be whether new and material evidence has been submitted 
to reopen a previously denied claim of entitlement to service 
connection for a gastrointestinal disorder.  It appears that 
the RO and the VAMC ignored this concern.  

The Board is restrained by Court precedent from proceeding 
without the VAMC and the RO having followed all of the 
Board's own directives.  38 C.F.R. § 19.31 (2004); Stegall v. 
West, 11 Vet. App. 268 (1998).  Consequently, the Board is 
compelled to remand the matter for additional development and 
readjudication consistent with the directives posed in the 
Board's prior remand.  

This case is REMANDED to the RO for the following:

1.	The VAMC must associate the veteran's 
claims file with the appeal file.

2.  The VAMC must then schedule the 
veteran for a gastrointestinal 
examination to show the nature, extent, 
and etiology of the veteran's 
gastrointestinal disorder, including the 
effect of any dental disorder on any 
gastrointestinal disorder found.  The 
claims folder and appeals folder and a 
separate copy of this remand must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should review the veteran's 
folders and evidence in the examination 
report that the records contained therein 
have been reviewed.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that dental treatment is medically 
necessary for the proper treatment of any 
gastrointestinal disorder found.  The 
examiner should also be asked to offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
gastrointestinal disorder had its origins 
in active service.  A complete rationale 
for any opinion expressed is respectfully 
requested.  

3.  Thereafter, the VAMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
VAMC should ensure that the requested 
opinions are in compliance with this 
remand and if they are not, the VAMC 
should implement corrective procedures.

4.  Thereafter, the VAMC should consider 
all of the evidence of record, including 
any records received subsequent to the 
February 2004 supplemental statement of 
the case, and readjudicate the veteran's 
claim of entitlement to outpatient dental 
treatment under 38 C.F.R. § 17.161.  If a 
complete grant of the claim remains 
denied, the appellant should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 ( Fed. 
Cir. 2003). 

The RO should adjudicate the issue of 
whether new and material evidence has been 
submitted to reopen a previously denied 
claim of entitlement to service connection 
for a gastrointestinal disorder.  If that 
claim is not granted, and the veteran 
provides a timely notice of disagreement 
with that decision, the RO should issue a 
statement of the case, and then if the 
veteran submits a timely substantive 
appeal, that matter should also be 
returned in accordance with the applicable 
procedures.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VAMC 
and the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




